Registration Statement No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM F-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DIANA SHIPPING INC. (Exact name of registrant as specified in its charter) Republic of the Marshall Islands (State or other jurisdiction of incorporation or organization) 4412 (Primary Standard Industrial Classification Code Number) N/A (I.R.S. Employer Identification No.) Diana ShippingInc. Attn: Andreas Michalopoulos Pendelis 16 175 64 Palaio Faliro Athens, Greece (30) 210 947-0100 (Name, address and telephone number of Registrant’s principal executive office) Seward & Kissel LLP Attention:Gary J. Wolfe, Esq. One Battery Park Plaza New York, New York 10004 (212) 574-1200 (Name, address and telephone number of agent for service) Copies to: Gary J. Wolfe, Esq. Seward & Kissel LLP One Battery Park Plaza New York, New York 10004 (212) 574-1200 Approximate date of commencement of proposed sale to the public:From time to time after this registration statement becomes effective as determined by market conditions and other factors. If only securities being registered on the Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.x If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective Registration Statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Security (1) Proposed Maximum Aggregate Offering Price (1) Amount of RegistrationFee Common Shares, par value $0.01 per share 2,500,000 $27.66 $69,150,000 $2,900 (1)Estimated solely for the purpose of calculating the registration fee based upon the average of the high and low prices reported for the common shares on the New York Stock Exchange on April17, 2008, pursuant to Rule 457(c). The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. PROSPECTUS DIANA SHIPPING INC. DIVIDEND REINVESTMENT AND DIRECT STOCK PURCHASE PLAN 2,500,000Common Shares, $0.01 Par Value We are an international shipping company that is engaged in the ownership and operation of dry bulk carriers.With this Prospectus we are offering you the opportunity to participate in our Dividend Reinvestment and Direct Stock Purchase Plan, or the “Plan.”The Plan allows our existing shareholders to increase their holdings of our common shares and gives new investors an opportunity to make an initial investment in our common shares. PLAN HIGHLIGHTS · If you are an existing shareholder, you may purchase additional common shares by reinvesting all or a portion of the dividends paid on your common shares and by making optional cash investments of not less than $100 each and up to a maximum of $10,000 per month.In some instances, we may permit optional cash investments in excess of this maximum. · If you are a new investor, you may join the Plan by making an initial investment of not less than $250 and up to a maximum of $10,000.In some instances, we may permit initial investments in excess of this maximum. · As a participant in the Plan, you may authorize electronic deductions from your bank account for optional cash investments. · We may offer discounts ranging from 0% to 5% on optional and initial cash investments that are made pursuant to a request for waiver (i.e., on investments that are in excess of $10,000).At our discretion the discount may be offered at variable rates on one, all, or a combination of the sources of investments, or not at all. Investing in our common shares involves risks.You should consider certain risk factors before enrolling in the Plan. See “Risk Factors” on page 1 of this Prospectus and the documents incorporated herein by reference for more information.We suggest you retain this Prospectus for future reference. Our common shares are listed on the New York Stock Exchange under the symbol “DSX.”The last reported sales price of our common shares on April 22, 2008 was $30.25. Unless specifically noted otherwise in this Prospectus, all references to “we,” “us,” “our,” or the “Company” refer to Diana Shipping Inc. and its subsidiaries. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this Prospectus is April 23, 2008. TABLE OF CONTENTS Page RISK FACTORS 1 CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING STATEMENTS 2 AVAILABLE INFORMATION 2 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE 3 THE COMPANY 4 DESCRIPTION OF THE PLAN 4 1. What is the Plan? 4 2. What features does the Plan offer? 5 3. Who is the Plan Administrator and what does the Plan Administrator do? 5 4. How do I contact the Plan Administrator? 6 5. How do I enroll in the Plan if I am an existing shareholder and my common shares are registered in my name? 6 6. My shares are held in “street name.” 7 7. How do I enroll if I am not currently a shareholder? 7 8. What are the fees associated with participation? 8 9. What are my options for additional cash investments once I am enrolled in the Plan? 8 10. What are my reinvestment options? 9 11. Request for Waiver for Optional Monthly Cash Investments and Initial Investments in Excess of $10,000 10 General 10 Purchases and Pricing of Common Shares Purchased Pursuant to a Request for Waiver 11 12. When are dividends paid? 12 13. When does the Plan Administrator purchase common shares? 13 14. How does the Plan Administrator purchase the common shares? 14 15. At what price will the Plan Administrator purchase the common shares? 14 16. May I enroll, view my account information, and execute transactions online? 15 17. What kind of reports will I receive as a participant in the Plan? 15 18. Will I receive share certificates for my Plan shares? 16 19. Can I deposit share certificates for safekeeping? 16 20. How do I sell my Plan shares? 17 21. How do I discontinue participation in the Plan? 17 22. What happens if I sell or transfer all the common shares registered in my name and held by me? 18 23. What happens if we declare a dividend payable in common shares or declare a stock split? 18 24. How will my common shares held by the Plan Administrator be voted at meetings of shareholders? 18 25. Limitation of Liability 19 USE OF PROCEEDS 19 FEDERAL INCOME TAX CONSEQUENCES 19 PLAN OF DISTRIBUTION 21 EXPERTS 22 LEGAL OPINIONS 22 RISK FACTORS Before you decide to participate in the Plan and invest in our common shares, you should be aware of the following material risks in making such an investment. You should consider carefully this risk factor together with all risk factors and information included or incorporated by reference in this Prospectus before you decide to participate in the Plan and purchase common shares. In addition, you should consult your own financial and legal advisors before making an investment. Risks Related to the Plan You will not know the price of the common shares you are purchasing under the Plan at the time you authorize the investment or elect to have your dividends reinvested. The price of our common shares may fluctuate between the time you decide to purchase common shares under the Plan and the time of actual purchase.In addition, during this time period, you may become aware of additional information that might affect your investment decision. Mellon Bank, N.A., or the Plan Administrator, administers the Plan.If you instruct the Plan Administrator to sell common shares under the Plan, you will not be able to direct the time or price at which your common shares are sold.The price of our common shares may decline between the time you decide to sell common shares and the time of actual sale. If you decide to withdraw from the Plan, the Plan Administrator will continue to hold your common shares unless you request a certificate for whole shares. 1 CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING STATEMENTS Certain matters discussed herein may constitute forward-looking statements.The Private Securities Litigation Reform Act of 1995 provides safe harbor protections for forward-looking statements in order to encourage companies to provide prospective information about their business.Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts. We desire to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and we are including this cautionary statement in connection with this safe harbor legislation.The words “believe,” “anticipate,” “intend,” “estimate,” “forecast,” “project,” “plan,” “potential,” “will,” “may,” “should,” “expect,” “pending” and similar expressions identify forward-looking statements. The forward-looking statements are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, our management's examination of historical operating trends, data contained in our records and other data available from third parties.Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish these expectations, beliefs or projections.We undertake no obligation to update any forward-looking statement, whether as a result of new information, future events or otherwise. Important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies and currencies, general market conditions, including fluctuations in charter hire rates and vessel values, changes in demand in the dry bulk vessel market, changes in the company's operating expenses, including bunker prices, drydocking and insurance costs, changes in governmental rules and regulations or actions taken by regulatory authorities including those that may limit the commercial useful lives of dry bulk vessels, potential liability from pending or future litigation, general domestic and international political conditions, potential disruption of shipping routes due to accidents or political events, and other important factors described from time to time in the reports we file with the Commission and the New York Stock Exchange. AVAILABLE INFORMATION We file annual, periodic and other reports, proxy statements and other information with the Securities and Exchange Commission, or the SEC.You may read and copy any materials that we file with the SEC at the SEC's public reference room at 100 Fifth Street, N.E., Room 1580 Washington, D.C. 20549.Please call the SEC at 1-800-SEC-0330 for further information on the operation of the public reference room.The SEC maintains an Internet site that contains reports, proxy, and information statements, and other information regarding issuers that file electronically with the SEC.The address for the Internet site is: http://www.sec.gov. You can also inspect our reports, proxy statements, and other information about us at the offices of the New York Stock Exchange, 20 Broad Street, New York, New York 10005. 2 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE The SEC allows us to “incorporate by reference” the information we file with them, which means that we can disclose important information to you by referring to those documents.The information incorporated by reference is considered to be a part of this Prospectus, and information that we file later with the SEC will automatically update and supersede this information. We incorporate by reference the documents listed below and the documents that we file in the future with the SEC under Sections 13(a), 13(c) or 15(d) the Securities Exchange Act until the termination of this offering.Nothing contained herein shall be deemed to incorporate by reference documents that we furnish to, but do not file with, the SEC unless such documents state that they are incorporated by reference into this Prospectus. · Our Registration Statement on Form F-3 filed with the SEC on June 11, 2007 and our Amendment No. 1 to this Registration Statement on Form F-3/A filed with the SEC on June 13, 2007; · Our Annual Report on Form 20-F for the fiscal year ended December 31, 2007, filed with the SEC on March 14, 2008; and · Our Reports of Foreign Private Issuer on Form 6-K furnished to the SEC on April 7, and April 23, 2008. We are also incorporating by reference all subsequent annual reports on Form 20-F that we file with the SEC and certain Reports on Form 6-K that we furnish to the SEC after the date of this Prospectus (if they state that they are incorporated by reference into this prospectus) until we file a post-effective amendment indicating that the offering of the securities made by this prospectus has been terminated.In all cases, you should rely on the later information over different information included in this prospectus or the prospectus supplement. You may request a free copy of the above mentioned filings or any subsequent filing we incorporate by reference to this Prospectus by writing or telephoning us at the following address: Diana ShippingInc. Attn: Andreas Michalopoulos Pendelis
